         Case 17-37913          Doc 40       Filed 10/28/19 Entered 10/28/19 14:47:55                         Desc Main
                                               Document Page 1 of 1

                                            United States Bankruptcy Court
                                         Northern District of Illinois, Eastern Division

IN RE:    Carl W Stinson                                        )             Chapter 13
                                                                )             Case No. 17 B 37913
          Debtor(s)                                             )             Judge Deborah L. Thorne

                                                      Notice of Motion

    Carl W Stinson                                                            Debtor A ttorney: Robert J A dams & A s s ociates
    1844 S 16th Ave                                                           via Clerk's ECF noticing procedures
    Broadview, IL 60155


                                                                              >    Dirksen Federal Building
On November 06, 2019 at 9:00 am, I will appear at the location listed to      >    219 South Dearborn
the right, and present this motion.                                           >    Courtroom 613
                                                                              >    Chicago, IL 60604
I certify under penalty of perjury that this office caused a copy of this
notice to be delivered to the persons named above by U.S. mail or by the
methods indicated on or before Tuesday, October 29, 2019.                     /s/ MARILYN O. MARSHALL
                                                                              MARILYN O. MARSHALL, TRUSTEE

                           Motion to Dismiss Case for Failure to Make Plan Payments

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, pursuant to 11 U.S.C. §1307 [c]
[6], stating:

On December 22, 2017, the debtor filed a petition under Chapter 13 of the Bankruptcy Code which was confirmed by the Court
on March 28, 2018, for a term of 60 months with payments of $675.00.

The status of the debtor's plan is:   Current Month           Cash Due            Cash Received     Payment Default
                                            22                $14,700.00            $11,949.37         $2,750.63

A summary of the 12 most recent receipt items is set forth below:             Report Date: 10/28/2019
                                                                              Due Each Month: $675.00
                                                                              Next Pymt Due: 11/21/2019

    Date           Ref Num            Amount                              Date           Ref Num         Amount
02/06/2019                1246          $311.54                       02/22/2019                1285       $311.54
03/11/2019                1345          $311.54                       03/22/2019                1387       $311.54
04/12/2019                1486          $311.54                       04/19/2019                1502       $311.54
05/06/2019                1550          $311.54                       05/23/2019                1617       $311.54
06/07/2019                1672          $311.54                       06/10/2019                1726       $311.54
07/08/2019                1806          $311.54                       07/12/2019                1843       $311.54

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.

Office of the Chapter 13 Trustee                                              /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                            MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312)431-1300
